Interim Decision #1715

MATTER OF

Ho

In Visa. Petition Proceedings
A-14622750

Decided by Regional Commissioner February 23, 1967
Notwithstanding beneficiary may qualify as a member of the professions on the
basis of his education, since he intends to be engaged in the United States as
it translator. which occupation is not classifiable as a profession within the
meaning of section 101(a) (32) of the Immigration and Nationality Act, as
amended by P.L. 89-236, he is ineligible for third preference classification
under the Act as a translator.

This case comes forward on appeal from the decision of the District
Director, Los Angeles, who denied the petition on October 13, 1966,
in that the beneficiary has not established that he is a member of the
professions and therefore is ineligible for preference classification
under section 203(a) (3) of the Immigration and Nationality Act, as
amended.
The petitioner in this case, who has petitioned in his own behalf, is
a 47-year-old married male, a citizen of China and a, native and resident of Hong Kong. On May 9, 1966 he filed the instant petition seeking preference classification as a member of the professions based on
his occupation as a. "translator."
In support of his petition, he presented Form ES-575, Part A,
"Statement of Qualifications," wherein he stated that he seeks work
as a "translator; language teacher; social worker" and that he studied
sociology in Japan at Meiji University from September 1935 to July
1936 and at Nihon. University from September 1936 to July 1937
receiving from the latter university a Bachelor's Degree in Sociology;
and government and politics at the Central Institute of Politics, Hankow, China, in 1938; and took a course in 1947 in traffic management
from the La Salle Extension University, Chicago, Illinois. The beneficiary stated that he was employed from January 1952 to June 1964
as .a translator in the Criminal Investigation Department of Police
Headquarters of rfong Kong and from July 1964 to July 1965 in the

same capacity by Radio Hong Song. Since July 1965 he has been
employed as a translator by the Agriculture and Fisheries Department of Hong Kong. His present duties consist of translating Jape.148

Interim Decision #1715
nese fishery research bulletins; papers on agricultural and fishing
activities in Communist China and the Republic of China; literature
on marketing schemes and co-operative movements, and official documents of various kinds; and interpreting at conference in which nonEnglish speaking people discuss matters with English speaking
people. He was also a social welfare officer in China for three years
before joining the Chinese military service as a translator in 1943.

In addition, he presented diplomas from Nihon University, Central
Institute of Politics, and La Salle Extension University; a certifica-.
tion and letters pertaining to his appointment and experiences as a
translator; and a radio. script prepared in Chinese and two technical
translations.
Section 203 (a) (3) of the Act provides that visas shall be made available to qualified immigrants who are members of the professions or
who, because of their exceptional ability in the sciences or arts, will
substantially benefit prospectively the national economy, cultural interests or welfare of the United States.
Section 212(a) (14) provides for the exclusion of aliens unless the
Secretary of Labor has certified that there are not sufficient workers
in the United States who are willing, qualified, and available and that
employment will not adversely affect the wages and working conditions
of workers in the United States in similar employment.
In accordance with the provisions of section 204.2(f), Title 8, Code
of Federal Regulations, Form ES-575A (Statement of Qualifications
of Alien) was submitted by this Service to the Department of Labor
for consideration of the issuance of the required labor certification.
That Department was also requested to furnish an advisory opinion of

the beneficiary's qualifications as a member of the professions. The
Form ES-575A was returned to this Service with a. certification by the
Department of Labor and a notice to the effect that the Department
of Labor finds the applicant qualified as a, member of the professions.
Further consultation by this Service with the Department revealed
that the Department of Labor's assessment of the applicant's qualifications was based upon the fact that the United States Office of Education had evaluated the applicant's education as being equivalent to a
baccalaureate degree from a United States college or university, and
that the Department of Labor felt that the alien could conceivably
find employment as a language instructor.
Although the opinion of the Department of Labor with respect to
the alien's qualifications is worthy of considerable weight, it is of an

advisory nature. The responsibility for determining whether the alien
is qualified as a member of the professions rests with this Service.
Despite the advice from the Department of Labor that the alien
149

Interim Decision #1715
might qualify as a teacher for classification as a. member of the professions, the record reveals that his past employment has been almost
exclusively that of a translator and interpreter. There is no indication
that at any time during his working career he had ever been employed
in a teaching capacity. Hence, it is doubtful that he, in fact, intends
to enter the teaching profession at this point in his career. Further, in
his appeal, the applicant slaesses his exceptional ability as a. translator and the contribution he could make in that field of activity. It is
apparent from the record that he intends to continue in the occupation
of translator. Assuming, but not conceding that the applicant might
be qualified as a teacher for classification as a member of the professions, Matter of Semerjian, Interim Decision No. 1627, establishes that,
before a petition may be approved for third preference classification
as a member of the professions, it must be shown that the beneficiary
intends to engage in his profession or, at least, in a related field for
which he is fitted by virtue of his professional education or experience.
The beneficiary in this case has been employed continuously as a

translator since 1943 and, as indicated above, intends to continue to
engage in that occupation. It must, therefore, be determined whether
the occupation of translator is classifiable as a profession. The Dictionary of Occupational Titles, Volume I, Second Edition, assigns the
occupational code number 0-68.32 to the occupation of translator.
According to Volume II, Second Edition, of that publication, occupations with codes which begin with 0-4 through 0-6 are semi-professional occupations. Therefore, the Department of Labor, which
publishes the Dictionary of Occupational Titles, has classified the
occupation of translator as a semi -professional occupation.
In view of the fact that the occupation of translator is not classifiable as a profession within the meaning of sections 101(a) (32) and
203(a) (3) of the Immigration and Nationality Act, as amended, we
must agree with the District Director and find that the alien is not
entitled to the classification he seeks. Therefore, the District Director's
decision was proper and the appeal will be dismissed.
The applicant states on appeal that, should he be found ineligible
for third preference classification, he desires to be considered for sixth
preference classification. To be so considered, a petition must be filed
with the District Director in the alien's behalf by a person who desires
and intends to employ the alien (section 204(a) of the Immigration
and Nationality Act, as amended). The petition must be accompanied
by Form ES-575A and B and a certification by the Department of
Labor. If submitted, such a petition will be duly considered by the
District Director.
ORDER: It is ordered that the appeal be and is hereby dismissed.

150

